UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36829 Inotek Pharmaceuticals Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3475813 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 91 Hartwell Avenue
